— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Marras, J.),- rendered August 2, 2006, convicting him of arson in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that he was deprived of a fair trial as a result of the prosecutor’s improper cross-examination of the defendant is unpreserved for appellate review (see CPL 470.05 [2]; People v Thompson, 62 AD3d 817, 818 [2009]). In any event, any error arising from the prosecutor’s cross-examination of the defendant was harmless, as there was overwhelming evidence of the defendant’s guilt, and there is no *859significant probability that any impropriety in the prosecutor’s cross-examination of the defendant affected the verdict (see People v Crimmins, 36 NY2d 230, 242 [1975]; People v Damon, 78 AD3d 860, 860-861 [2010]).
The defendant’s contention regarding the trial court’s charge to the jury concerning his status as an interested witness is also unpreserved for appellate review (see CPL 470.05 [2]; People v Dees, 45 AD3d 602, 603 [2007]). In any event, any error was harmless (see People v Crimmins, 36 NY2d at 242; People v Katz, 214 AD2d 586 [1995]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Florio, J.P., Dickerson, Chambers and Lott, JJ., concur.